Citation Nr: 0934403	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-30 351	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 50% disabling.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 2005 rating action that 
denied service connection for bilateral pes planus, and 
granted a 30% rating for PTSD from September 2004; the 
Veteran appealed the 30% rating as inadequate.

By rating action of August 2005, the RO granted a 50% rating 
for PTSD from September 2004; the Veteran appeals the 50% 
rating as inadequate.

By decisions of January 2008 and April 2009, the Board 
remanded the issues on appeal to the RO for further 
development of the evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The sole competent and persuasive medical evidence 
establishes that the veteran's pre-existing bilateral pes 
planus underwent no permanent increase in severity during or 
as a result of military service, and that any increase in 
severity shown on recent examination nearly 40 years post 
service is due to the natural progress of the disease.

3.  The veteran's PTSD is overall manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as panic attacks more 
than once a week, impairment of short-term memory, 
disturbances of motivation and mood, some obsessional 
rituals, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSIONS OF LAW

1.  The veteran's pre-existing bilateral pes planus was not 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 
3.303, 3.306 (2008).  

2.  The criteria for a rating in excess of 50% for PTSD are 
not met.  38 U.S.C.A.   §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, an October 2004 pre-rating RO letter informed 
the Veteran and his then-attorney-representative of the VA's 
responsibilities to notify and assist him in his claims, and 
what was needed to establish entitlement to service 
connection and an increased rating.  A July 2008 post-rating 
RO letter informed him that, if an increase in disability was 
found, a disability rating would be determined by applying 
relevant DCs which provided for a range in severity from 0% 
to 100%, based on the nature and symptoms of the condition, 
their severity and duration, and their impact upon 
employment.  That 2008 letter also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
entitlement to higher compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence showing a worsening of the 
disability.  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, the October 2004 RO letter provided notice that 
the VA would make reasonable efforts to help the Veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received; what evidence the VA was responsible for obtaining, 
to include Federal records; and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the October 2004 and July 2008 letters satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the service connection matter now before the Board, the 
October 2004 document fully meeting the VCAA's notice 
requirements was furnished to the Veteran before the February 
2005 rating action on appeal.

In the increased rating matter now before the Board, 
documents meeting the VCAA's notice requirements were 
furnished to the Veteran both prior and subsequent to the 
February and August 2005 rating actions on appeal.  However, 
the Board finds that the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his increased rating claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the Veteran has been notified of what was needed to 
substantiate his increased rating claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remands, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2004 and 
2008 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the increased rating claim before it 
readjudicated it on the basis of all the evidence of record 
in September 2008 and June 2009 (as reflected in the 
Supplemental Statements of the Case (SSOCs)).  
  
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto), and that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this case, the Board finds that the rating code information 
was furnished to the Veteran in the August 2005 SOC, and that 
this suffices for Dingess/Hartman.  The veteran's status is 
not at issue, and he was furnished notice pertaining to the 
effective date information in a June 2006 RO letter, thus 
meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, to include obtaining 
all available service and post-service VA medical records up 
to 2008.  The Veteran was afforded comprehensive VA 
examinations in April 2008. Significantly, the Veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In June 2009, the Veteran 
stated that he had no other information or evidence to submit 
in connection with his claims.  The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matters 
currently under consideration.     
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal, without directing or accomplishing any additional 
notification and/or development action.  

II.	Service Connection for Bilateral Pes Planus

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111 (West 2002).

In precedent opinion VAOPGCPREC 3-2003, the VA General 
Counsel (VAGC) discussed the requirements for rebutting the 
presumption of sound condition when entering military service 
under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304.  The VAGC 
held that, to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that it was not aggravated by service.  
The veteran claimant is not required to show that the disease 
or injury increased in severity during service before the 
VA's duty under the second prong of this rebuttal standard 
attaches.  (The provisions of 38 C.F.R. § 3.304 were later 
amended and are now consistent with 38 U.S.C.A. § 1111.) 

The VAGC also held that the provisions of 38 C.F.R. 
§ 3.306(b), providing that aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, are not inconsistent with 38 U.S.C.A. § 1111.  
38 C.F.R. § 3.306(b) properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.  38 U.S.C.A. § 1111 
requires the VA to bear the burden of showing the absence of 
aggravation.  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See 
Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004). 

There is no aggravation of a pre-existing disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski,  1 Vet. 
App. 292, 297 (1991).  Accordingly, a lasting worsening of 
the condition - i.e., a worsening that existed not only at 
the time of separation, but one that still exists currently - 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Veteran contends that his pre-existing bilateral pes 
planus was aggravated by military service.  He asserts that 
his flat feet worsened due to the physical demands of 
military service, as evidenced by the prescription of arch 
supports for running and marching during basic training.  

A review of the service medical records discloses that the 
Veteran denied leg cramps, lameness, and foot trouble on 
January 1966 induction examination, which found moderate, 
bilateral pes planus; the diagnosis was flat feet.  In May 
1966, arch supports were prescribed for fallen arches.  The 
Veteran denied leg cramps, lameness, and foot trouble on 
March 1968 separation examination, and the feet were normal 
on examination.

Post service, no lower extremity abnormalities were found on 
March 1970 VA examination.

On April 2008 VA examination, the physician reviewed the 
veteran's claims folder including service and post-service VA 
medical records.  He noted that moderate bilateral pes planus 
was found on January 1966 service induction examination; that 
there was no mention of any foot complications or foot pain 
when the Veteran was seen for fallen arches in May 1966; that 
the Veteran gave no history of foot problems on March 1968 
service separation examination, which also mentioned no foot 
problems; and that there were no other inservice instances 
when he was seen for foot problems.  After current 
examination and X-rays which showed bilateral pes planus, the 
doctor opined that it was less likely that the pes planus 
that was noted at service entrance clearly and unmistakably 
permanently increased in severity in service, and that his 
current condition, which was not severe, represented nothing 
else but natural progression of the disease process.    

After a review of the foregoing, the Board finds that there 
is no persuasive medical evidence to support the claim for 
service connection for bilateral pes planus by way of 
aggravation of a pre-existing disability by military service.  
In reaching this conclusion, the Board notes that the 
veteran's pes planus was identified on January 1966 
examination for induction into military service.  In Crowe v. 
Brown, 7 Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court noted that the 
regulation expressly provides that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that a history of the pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2008).  
In this case, the Board finds that the veteran's pre-existing 
bilateral pes planus was clearly clinically identified on the 
1966 service induction examination.  

The Board also finds that the evidence of record establishes 
that the pre-existing bilateral pes planus was not aggravated 
by service, inasmuch as it did not chronically increase in 
severity during service so as to warrant service connection, 
and any increase in severity currently indicated on 2008 
examination nearly          40 years post service was 
specifically medically attributed to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In 
reaching this determination, the Board accords great 
probative value to the April 2008 VA physician's opinions 
cited above.  Those opinions were arrived at after a thorough 
and comprehensive review of the claims folder containing the 
service medical records, post-service VA medical records, and 
the veteran's actual medical history; current examination of 
the Veteran; and consideration of his detailed medical 
history.  The Board thus finds the clinical observations and 
opinions of the 2008 VA physician to be dispositive of the 
question of service connection for bilateral pes planus, and 
that these uncontradicted medical observations and opinions 
militate against the claim.  In this regard, the Board notes 
that the Veteran has submitted no medical opinions to the 
contrary.  

With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38  (1994).  Thus, a layman such as the 
Veteran, without the appropriate medical training or 
expertise, is not competent to render a persuasive opinion on 
medical matters such as whether military service aggravated 
his pre-existing bilateral pes planus.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  

For all the foregoing reasons, the Board finds that the claim 
for service connection for bilateral pes planus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.      An Increased Rating for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
The Veteran contends that his PTSD is more disabling than 
currently evaluated.

The veteran's PTSD has been rated as 50% disabling from 
September 2004 under the provisions of 38 C.F.R. § 4.130, DC 
9411.  Under that DC, a 50% rating is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment and abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a schedular rating in excess 
of 50% is not warranted for PTSD under the applicable rating 
criteria at any time during the rating period under 
consideration.  

On November 2004 VA psychiatric examination, the Veteran 
complained of problems sleeping, nightmares, depression, and 
nervousness.  On mental status examination, orientation, 
communication, speech, and abstract thinking were within 
normal limits, and appearance, hygiene, behavior, and thought 
processes were appropriate.  Affect and mood were abnormal, 
with a depressed mood, although the depression did not affect 
the veteran's ability to function independently and 
effectively.  Panic attacks occurred as often as 4 times per 
month and each episode lasted for 1 hour.  There was no 
delusion history, and no delusions were currently observed.  
The Veteran gave a history of visual hallucinations like a 
flashback, but no hallucinations were currently observed.  
Obsessional rituals were present.  Judgment was not impaired.  
Memory was impaired to a mild degree, such as forgetting 
names, directions, and recent events.  The Veteran had 
passive thoughts of death, but no active suicidal or 
homicidal ideation.  The diagnosis was PTSD, and a Global 
Assessment of Functioning (GAF) score of 45 was assigned.  
The physician opined that the Veteran was mentally capable of 
managing payment benefits in his own best interest, and 
commented that, mentally, he occasionally had some 
interference in performing activities of daily living because 
of problems with concentration and memory.  He had difficulty 
establishing and maintaining effective work and social 
relationships because he was socially avoidant, but he had no 
difficulty understanding commands.          

In March 2008, the Veteran telephoned a VA medical facility 
with complaints of depression and sadness that prevented him 
from getting out of bed and going to work.  He denied 
suicidal and homicidal ideation.  On VA outpatient mental 
health evaluation a few days later, the Veteran reported 
missing several days from his full-time job at an Air Force 
base due to a severely depressed mood, fatigue, irritability, 
and lack of concentration.  He denied nightmares, flashbacks, 
or avoidance behaviors related to PTSD, as well as suicidal 
or homicidal ideation, hallucinations, and fixed delusions.  
He currently lived with his wife.  On mental status 
evaluation, the Veteran was calm, cooperative, appropriately 
dressed, and well groomed.  Speech and affect were within 
normal limits, and he was oriented in 4 spheres.  On 
psychiatric examination later the same day, the Veteran 
complained of middle insomnia, occasional nightmares and 
flashbacks, low energy, fatigue, poor concentration, lack of 
sex drive, and off-and-on mood swings.  Appetite was all 
right.  On mental status examination, mood was depressed, 
with a congruent affect.  There were no hallucinations, and 
thoughts were goal-oriented.  Memory was impaired with 
respect to short-term recall.  Concentration was poor.  He 
worried a lot about everything.  The diagnoses were major 
depressive disorder and continuous alcohol abuse, and a GAF 
sore of 55 was assigned.  On mental health evaluation a few 
days later, the Veteran reported feeling better on a new 
medication regimen.  

On mid-April 2008 VA outpatient psychiatric evaluation, the 
Veteran reported a positive response to medication.  
Examination showed a brighter mood, and the Veteran reported 
a better mood.  There was no suicidal or homicidal ideation, 
intent, or plan, and hygiene, judgment, and insight were 
good.  The diagnoses were major depressive disorder and 
continuous alcohol abuse, and a GAF sore of 65 was assigned.

On April 2008 VA psychiatric examination, the Veteran 
reported improved sleep on new medication, less frequent 
nightmares, difficulty having close relationships, 
irritability, depression, and decreased energy and 
motivation.  He had no suicidal ideation.  He lived with his 
wife and an adult son.  He watched television, played 
computer games, did household chores, and grew a small 
garden.  He left the house for restaurant meals with his 
family twice a month, and for medical appointments.  He was 
noted to have been employed at an Air Force base for 22 
years, and felt all right about the job, although he had 
missed a lot of work in the last year due to depression.  He 
currently worked 60% to 70% of the time, and did not work for 
the remainder because he did not feel like going to work, and 
he wanted to use up a lot of his leave time.  He stated that 
he functioned pretty well at work when he was there, but 
sometimes he drifted off with daydreams, which affected his 
work performance somewhat.  On mental status examination, the 
Veteran was casually and appropriately dressed, and oriented 
in 4 spheres.  Short-term memory functioning was fair.  There 
were no problems with attention and concentration and no 
evidence of a thought disorder, hallucinations, or delusions, 
and he did not have any daydream problems during the 
examination.  Appetite was all right.  Eye contact was mostly 
appropriate, and there was no suicidal or homicidal ideation 
or intent.  Testing of cognitive functioning indicated good 
verbal abstracting skills, and the Veteran demonstrated 
moderately good concentration and calculation skills.  
Overall, there was no impairment of thought process or 
communication that would have a significant impact on his 
social functioning or work capacity.  

The diagnosis was PTSD with associated depression, and a GAF 
score of 56 was assigned, with the main factors being reduced 
work capacity and functioning due to depression associated 
with PTSD, as well as intrusive thoughts.  The examining 
psychologist noted that some of the veteran's symptoms 
appeared to have decreased over the last year, and depression 
had increased over the last couple of years, but just 
recently decreased again within the last couple of months due 
to the introduction of new medication, which helped his 
depression and the frequency of his nightmares, and improved 
the duration of his sleep.  He continued to have ongoing 
intrusive thoughts at a significant and distressing level, 
occurring just about daily, and sometimes several times a 
day.  The doctor opined that the Veteran had a fairly good 
relationship with his wife and son, but it did not appear to 
involve much emotional closeness.  Overall, the examiner 
opined that the level of the veteran's PTSD symptomatology 
remained approximately the same as it was at the time of his 
last examination, and he remained with considerable 
dysfunction in terms of work and social capacities.        

The Veteran reported no depression on May 2008 VA outpatient 
evaluation, and affect and demeanor were normal.  He had no 
suicidal thoughts or intent.

In a July 2008 statement, the veteran's employment supervisor 
stated that he had worked for her since 1989; that he had 
always been dependable, conscientious, and a perfectionist 
with respect to his job performance; and that she had 
promoted him on 2 occasions.  She noted that he had become 
less dependable within the past 1.5 years, being absent from 
work and taking both sick and annual leave, and that he 
appeared to be in less than good health and somewhat 
distracted in his duties due to stomach and sleep problems.  
In a statement which was received in December 2008, the 
supervisor noted that the Veteran appeared to be in pain or 
extremely tired when he came to work, and he described 
stomach and sleep problems.  In June 2009 statements, the 
supervisor stated that the Veteran voluntarily retired from 
his full-time job as a packaging specialist at the Air Force 
base at the end of October 2008.      

As documented above, the Board finds that the evidence 
indicates that the veteran's PTSD has been overall manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as panic 
attacks more than once a week, impairment of short-term 
memory, disturbances of motivation and mood, some obsessional 
rituals, and difficulty in establishing and maintaining 
effective work and social relationships.  However, the Board 
notes that the veteran's symptoms do not include 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment and abstract thinking; or symptoms that would 
warrant a 70% schedular rating, such as suicidal ideation; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships.  

In this regard, the Board notes that the Veteran has 
continued to have ongoing intrusive thoughts at a significant 
and distressing level, and he has remained with considerable 
dysfunction in terms of work and social capacities, but the 
2008 examining VA psychologist opined that the level of the 
veteran's PTSD symptomatology remained approximately the same 
as it was at the time of his last examination in 2004.  
Significantly, the 2008 examination showed that the Veteran 
had no problems with attention and concentration and no 
evidence of a thought disorder; testing of cognitive 
functioning indicated good verbal abstracting skills; and the 
Veteran demonstrated moderately good concentration and 
calculation skills.  Overall, there was no impairment of 
thought process or communication that would have a 
significant impact on his social functioning or work 
capacity.  Moreover, the Veteran continued to be gainfully 
employed in his longstanding job until he voluntarily retired 
at the end of October 2008.

The Board also notes that the Veteran had been assigned GAF 
scores ranging from 45 to 65, as reflected in VA clinical 
records and examination reports.  According to the 4th 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), GAF 
scores between 41 and 50 are indicative of serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends, having conflicts with peers or co-
workers).  GAF scores between 61 and 70 are indicative of 
some mild symptoms (e.g., a depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but indicate that the subject generally 
functions well, and has some meaningful interpersonal 
relationships.
 
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R.    § 4.126(a).  In this case, the medical evidence of 
record shows that the Veteran has some obsessional rituals, 
occasional panic attacks, a depressed mood, mild insomnia, 
and moderate difficulty in social and occupational 
functioning, but he generally functions satisfactorily, 
having improved on his new medication regiment, and he has 
some meaningful interpersonal relationships with his wife and 
son.  The evidence fails to show PTSD symptoms of suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
inability to keep a job, circumstantial speech, conflicts 
with peers or co-workers, or theft within the household.

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
PTSD has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extraschedular basis pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and clinical 
findings as documented in medical reports from 2004 to 2008 
do not objectively show that his PTSD alone markedly 
interferes with employment (i.e., beyond that contemplated in 
the assigned schedular rating), or requires frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular rating for that disability 
is adequate in this case.  The Board notes that the Veteran 
has been in receipt of a total disability rating based on 
individual unemployability due to service-connected 
disabilities since November 2008, which award was based on 
his inability to secure or follow a substantially-gainful 
occupation as a result of his combined service-connected 
disabilities, which consist of PTSD together with 
hypertension, bilateral hearing loss, tinnitus, and residuals 
of a left mandible fracture. 

On November 2004 VA examination, it was noted that the 
Veteran was not receiving any treatment for his psychiatric 
condition, and that he had not been admitted to a hospital 
for psychiatric reasons.  Although the examiner noted that he 
occasionally had some interference in performing activities 
of daily living because of problems with concentration and 
memory, and he had difficulty establishing and maintaining 
effective work and social relationships because he was 
socially avoidant, the Veteran was noted to have been 
employed as a packer for 17 years, and his relationships with 
his supervisor and co-workers were noted to be all right.  He 
had not lost any time from work while performing his job.  In 
March 2008, the Veteran reported missing several days from 
work due to a severely depressed mood.  On VA examinations in 
April 2008, he was noted to be employed as a packing 
specialist at an Air Force base, which job was sedentary and 
involved work on a computer.  He had worked at the base for 
22 years, and felt all right about the job, although he had 
missed a lot of work in the last year due to depression.  He 
currently worked 60% to 70% of the time, but stated that he 
did not work for the remainder because he did not feel like 
going to work, and he wanted to use up a lot of his leave 
time.  He stated that he functioned pretty well at work when 
he was there, but sometimes he drifted off with daydreams, 
which affected his work performance somewhat.  Overall, 
testing on examination showed no impairment of thought 
process or communication that would have a significant impact 
on the veteran's work capacity.  Although in July 2008 the 
veteran's employment supervisor stated that he had become 
less dependable within the past 1.5 years, being absent from 
work and taking both sick and annual leave, the Board notes 
that this was attributed to stomach as well as sleep 
problems, and was not solely due to sleep problems that were 
symptoms of PTSD.  In June 2009, the Veteran was noted to 
have voluntarily retired from his full-time job as a 
packaging specialist at the Air Force base at the end of 
October 2008, and it was not indicated that he retired on 
disability.      

The Board points out that a percentage schedular rating 
represents average impairment in earning capacity resulting 
from a service-connected disease and injury and its residual 
conditions in civil occupations, and that, generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
Board thus finds that the schedular rating is adequate in 
this case, and concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a rating 
in excess of 50% for PTSD is not warranted under the 
pertinent criteria at any time during the rating period under 
consideration, inasmuch as the factual findings do not show 
distinct time periods where that disability exhibited 
symptoms that would warrant different ratings, and the claim 
must thus be denied.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral pes planus is denied.

A rating in excess of 50% for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


